DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “about” in claims 7-11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the specification does not define or supply some standard for the term “about”, therefore the applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable. Examiner suggest to delete the term “about” in claims 7-13 to overcome this rejection. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (WO 2015192219 A1) [embodiment figs.1-5] in view of Gu (WO 2015192219 A1) [embodiment figs.10A-D] and Esaka et al. (US 5,841,097).
 	Regarding claim 1, Gu discloses “a method for joining a first blank and a second blank” (102 and 104), wherein “at least one of the first and second blanks comprises at least a layer of aluminum or an aluminum alloy” (para.0028, i.e., the pre-coat layer 106 … However, in practice the pre-coat layer 106 comprises an intermetallic alloy layer… The pre-coat layer 106 typically has a melting temperature that is much lower than the melting temperature of the underlying steel substrate 102 or 104. For instance, an aluminum-silicon alloy coating), the method comprising: 
 	“placing the first and second blanks” (102 and 104) for welding; 
 	“laser welding the first and second blanks following a welding path” (See figs.4-5 for laser welding. Para.0031, i.e., during laser welding, and subsequent to removal of the pre-coat material within the contiguous surface areas. In FIG. 4, the same laser optic assembly 200 and laser source 204 that were used to remove the pre-coat material are also used to form a laser-we Id joint 400 between the substrates 102 and 104), and “wherein the welding is done without using a filler” (figs.4-5 shows a laser beam 206 is used in the welding without a filler),
 	wherein, 
“the welding path combines a linear movement along a welding direction” (fig.5 shows the laser beam 208 moving in a linear direction along a welding direction (see arrow) and para.0031, i.e., The laser optic assembly 200 may be scanned in the same direction during the second pass for forming the laser weId joint 400).
 	Gu [embodiment figs.1-5] discloses all the features of claim limitations as set forth above except for hot deforming and quenching the welded blanks to form a component.
 	Gu [embodiment figs.10A-D] teaches “hot deforming and quenching the welded blanks to form a component” (para.0039, i.e., The blank is then heated to above its austenitization temperature and is formed into its final shape in a tool, followed by rapid quenching.  Examiner noted that forming a product into a final shape is consider as deforming). Gu [embodiment figs.1-5] teaches a laser welding process. Gu [embodiment figs.10A-D] teaches a laser welding process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu [embodiment figs.1-5] with Gu [embodiment figs.10A-D], by adding Gu [embodiment figs.10A-D]’s hot deforming and quenching step for Gu [embodiment figs.1-5]’s blanks, to form the product into its final shape in a tool and improved a metal’s performance by rapidly cooling thereby altering its molecular structure and increasing its hardness (para.0039) as taught by Gu.
 	Gu [embodiment figs.1-5] discloses all the features of claim limitations as set forth above except for oscillating movements substantially transverse to the welding direction.
 	Esaka et al. teaches “the welding path combines a linear movement along a welding direction oscillating movements substantially transverse to the welding direction” (fig.8 shows the welding path combines a linear movement (i.e., direction F) along a welding direction while oscillating movements 50, 52 substantially transverse to the welding direction). Gu [embodiment figs.1-5] teaches a laser welding process. Esaka et al. teaches a laser welding process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu [embodiment figs.1-5] with Esaka et al., by modifying Gu’s laser movement according to Esaka et al.’s laser movement, to minimize the welding cost (col.2 at lines 49-51) and perform efficient laser processing (col.10 at lines 65-67) as taught by Esaka et al.
 	Regarding claim 2, modified Gu discloses “he joining of the first blank and the second blank is selected from the group consisting of an edge-to edge butt-joining” (Gu., fig.5 shows 102 and 104 is the edge to edge butt joining), an overlap joining, or a lap joining.
 	Regarding claim 3, modified Gu discloses “the joining of the first blank and the second blank comprises an edge-to edge butt-joining, thus forming to form a tailor welded blank” (fig.4 shows edge-to edge butt-joining to form a tailor welded blank having different thickness).
 	Regarding claim 4, modified Gu discloses “at least one of the first blank or the second blank comprises a steel substrate with a coating comprising the layer of aluminum or of an aluminum alloy” (fig.4, 102 and 104 coated with 106), and “wherein said steel substrate comprises an ultra high strength steel” (para.0003, i.e., For instance a B-pillar may be obtained by joining together a first steel blank having a high mechanical strength).
 


 
 	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (WO 2015192219 A1) [embodiment figs.1-5] in view of Gu (WO 2015192219 A1) [embodiment figs.10A-D] and Esaka et al. (US 5,841,097) as applied in claims 1-4 above, and further in view of Mudd (US 2014/0291304).
 	Regarding claim 5, modified Gu discloses all the features of claim limitations as set forth above except for the oscillating movements of the welding path follow a substantially circular loop pattern.
 	Mudd teaches “the oscillating movements of the welding path follow a substantially circular loop pattern” (para.0029, i.e., because the speed of the galvo head is slow relative to the duration of each pulse, each of the spots 25a, 25b, 25c are shown as circular. Fig.3 shows the zig-zag pattern (25c ) and circular spots or patterns is form along the paths of the zig-zag pattern). Modified Gu teaches a laser welding process. Mudd teaches a laser welding process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu with Mudd, by modifying Gu’s laser movement according to Mudd’s laser movement pattern, to allow for the creation of a more uniform weld pool alloy (abstract) as taught by Mudd.  
	Regarding claim 6, modified Gu discloses “the oscillating movements are reciprocating linear movements” (Mudd, 25c).
 	Regarding claim 7, modified Gu discloses “the oscillating movement has a frequency between about 400 Hz and about 1500 Hz” (Mudd, para.0006, i.e., the zig-zag motion is operating at a frequency of 1 kHz).
 	Regarding claim 8, modified Gu discloses “the oscillating movement has a frequency between about 700 Hz and about 1000 Hz” (Mudd, para.0006, i.e., the zig-zag motion is operating at a frequency of 1 kHz).


 	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (WO 2015192219 A1) [embodiment figs.1-5] in view of Gu (WO 2015192219 A1) [embodiment figs.10A-D] and Esaka et al. (US 5,841,097) as applied in claims 1-4 above, and further in view of Lee et al. (US 2011/0139753).
 	Regarding claim 9, modified Gu discloses all the features of claim limitations as set forth above except for the welding path has a width between about 0.5 mm and about 10 mm.
 	Lee et al. teaches “the welding path has a width between about 0.5 mm and about 10 mm” (para.0019, i.e., The welding pattern of a zigzag shape may be formed by a repeated "V" shape, and a width between 4 mm and 6 mm). Gu teaches a laser process. Lee et al. teaches a laser process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu with Lee et al., by modifying the Gu’s laser welding path width according to Lee et al.’s laser welding path width, to provide a uniform welding pattern of a zigzag shape and cost of material may be reduced, and joinability and performance may be more improved (para.0015) as taught by Lee et al.
 	Regarding claim 11, modified Gu discloses “the laser beam has a maximum power ranging from about 0.5 kW to about 10 kW” (Lee et al., para.0036, i.e., output of the low heat input laser beam LB may be 3.2 kW to 3.8 kW).


 	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (WO 2015192219 A1) [embodiment figs.1-5] in view of Gu (WO 2015192219 A1) [embodiment figs.10A-D] and Esaka et al. (US 5,841,097) as applied in claims 1-4 above, and further in view of Gu et al. (US 2013/0087540).
 	Regarding claim 10, modified Gu (‘219) discloses all the features of claim limitations as set forth above except for the laser beam has a spot size ranging from about 0.2 mm to about 1 mm.
 	Gu et al. (‘540) teaches “the laser beam has a spot size ranging from about 0.2 mm to about 1 mm” (para.0056, i.e., a beam spot size of 0.6 mm). Gu (‘219) teaches a laser process. Gu et al. (‘540) teaches a laser process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu (‘219) with Gu et al. (‘540), by modifying Gu (‘219)’s beam spot size according to Gu et al. (‘540)’s beam spot size, to provide good quality lap weld (para.0043) as taught by Gu et al. (‘540).
 	Regarding claim 13, modified Gu (‘219) discloses “the linear movement along the welding direction is conducted by the laser” (fig.5).
 	Modified Gu (‘219) is silent regarding the laser at a rate ranging from about 1 m/min to about 10 m/min.
 	Gu et al. (‘540) teaches “the laser at a rate ranging from about 1 m/min to about 10 m/min” (para.0036, i.e., welding speed 10 m/min). Gu (‘219) teaches a laser process. Gu et al. (‘540) teaches a laser process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu (‘219) with Gu et al. (‘540), by modifying Gu (‘219)’s welding speed according to Gu et al. (‘540), to provide desired welding speed (para.0036) as taught by Gu et al. (‘540).



 	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (WO 2015192219 A1) [embodiment figs.1-5] in view of Gu (WO 2015192219 A1) [embodiment figs.10A-D] and Esaka et al. (US 5,841,097) as applied in claims 1-4 above, and further in view of Gu et al. (US 2016/0318127).
	Regarding claim 14, modified Gu (‘219) discloses all the features of claim limitations as set forth above except for the welded zone has substantially the same tensile strength as adjacent portions of the component.
 	Gu et al. (‘127) teaches “the welded zone has substantially the same tensile strength as adjacent portions of the component” (para.0035, i.e., By way of a specific and non-limiting example the substrates 112 and 118 are fabricated from boron steels). Gu (‘219) teaches a laser process. Gu et al. (‘127) teaches a laser process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu (‘219) with Gu et al. (‘127), by replacing Gu (‘219)’s workpieces with Gu et al. (‘127)’s workpiece, to provide desired type of workpiece for welding based on design specification (para.0035) as taught by Gu et al. (‘127).
 	Regarding claim 15, modified Gu (‘219) discloses all the features of claim limitations as set forth above except for the aluminum coating is not completely or partially removed prior to welding.
 	Gu et al. (‘127) teaches “the aluminum coating is not completely or partially removed prior to welding” (fig.1A shows the aluminum coatings 114, 116 are not removed prior to welding). Gu (‘219) teaches a laser process. Gu et al. (‘127) teaches a laser process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu (‘219) with Gu et al. (‘127), by not removing coating according to Gu et al. (‘127)’s process step and replacing Gu (‘219)’s coating with Gu et al. (‘127)’s coating, to provide desired type of workpiece for welding based on design specification (para.0035) as taught by Gu et al. (‘127). 




 	Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (WO 2015192219 A1) [embodiment figs.1-5] in view of Gu (WO 2015192219 A1) [embodiment figs.10A-D] and Esaka et al. (US 5,841,097) as applied in claims 1-4 above, and further in view of Mudd (US 2016/0016261) and Ehling (WO 2017/109544)
	Regarding claim 12, modified Gu (‘219) discloses all the features of claim limitations as set forth above except for the power of the laser beam is dynamically controlled during the oscillating movement, and wherein a minimum power of between about 10% and about 50% of the maximum power is used.
 	Mudd teaches “the power of the laser beam is dynamically controlled during the oscillating movement” (fig.7 shows laser power density applied to the various position on the workpiece. Figs.5-6 show the laser oscillation). Gu (‘219) teaches a laser process. Mudd teaches a laser process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu (‘219) with Mudd, by modifying Gu’s power of laser beam according to Mudd’s dynamic laser power control, to save cost for laser processing (para.0053) as taught by Mudd. 
 	Ehling teaches “a minimum power of between about 10% and about 50% of the maximum power is used” (on page 8, lines 10-11 from bottom, i.e., The nominal power of the laser beam 15 is in particular between 200 W and 1.7 kW. Examiner noted that 200 W (minimum power) which is about 11.76% of the maximum power (1.7 kW)). Gu (‘219) teaches a laser process. Ehling teaches a laser process. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gu (‘219) with Ehling, by modifying the Gu’s laser power range according to Ehling’s laser power range, to provide desired laser output for processing the workpiece. 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761